Dear Mr. Colvin:
Your request for an Attorney General's Opinion on behalf of the Grambling City Council has been assigned to me for research and reply. In essence, you ask what constitutes a "selection" of an auditor under La.R.S. 33:404(A)(3), which directs that the mayor is to select an auditor, subject to the approval of the board of aldermen.1
Secondly, you ask whether the mayor's selection can be tacit.
The term selection is not defined in the applicable statutes. There also are no case law or attorney general opinions that shed light as to what constitutes a selection of an auditor. Pursuant to La.C.C. Art. 11, which states that "[t]he words of a law must be given their generally prevailing meaning," we turn to a dictionary definition of that term. According to the Random House Unabridged Dictionary, to "select" means "to choose in preference to another or others; pick out."2
Thus, it is the opinion of this office that the mayor must expressly state a preference among the auditor applicants. We do not believe that this can be done tacitly. *Page 2 
Finally, we note that the council could file a writ of mandamus with the district court in order to compel the mayor to select an auditor. Nevertheless, such an action would not guarantee that the mayor will recommend an auditor that the council desires to approve.
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
Yours very truly,
JAMES D. "BUDDY" CALDWELL Attorney General
By: __________________________ BENJAMIN A. HUXEN II Assistant Attorney General
JDC/BAH II
1 Specifically, La.R.S. 33:404(A)(3) provides, in pertinent part, that the mayor's "selection or removal of any person engaged by a municipality to conduct an examination, review, compilation, or audit of its books and accounts pursuant to R.S. 24:517 shall be subject to approval by the board of aldermen of that municipality." Despite the fact that La.R.S. 24:517 was repealed by Act 610 of the 1991 Louisiana Regular Legislative Session, we have previously stated that pursuant to the amended statutes the mayor and board of aldermen (here, the city council) have the authority to contract for a city auditor, subject to the review of the legislative auditor as provided by La.R.S. 24:513(6).See Atty. Gen. Op. Nos. 07-0023 and 00-232.
2 Dictionary.com, Dictionary.com Unabridged, Random House., Inc. http://dictionary.reference.com/browse/select (last visited: May 27, 2010)